FILED
                             NOT FOR PUBLICATION                             JUN 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEVE SANCHEZ,                                    No. 09-17837

               Plaintiff - Appellant,             D.C. No. 2:07-cv-00542-MCE-
                                                  EFB
  v.

PENNER, Doctor and WEDELL, Doctor,                MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Steve Sanchez, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his cellulitis. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal for failure to exhaust administrative

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
remedies under 42 U.S.C. § 1997e(a), and for clear error its factual findings.

Griffin v. Arpaio, 557 F.3d 1117, 1119 (9th Cir. 2009). We review de novo the

district court’s grant of summary judgment. Morrison v. Hall, 261 F.3d 896, 900

(9th Cir. 2001). We affirm.

       The district court properly granted Wedell’s motion to dismiss, which it

construed as a motion for summary judgment, because Sanchez failed to exhaust

his administrative remedies as to Wedell. See Sapp v. Kimbrell, 623 F.3d 813, 824

(9th Cir. 2010) (“A grievance suffices to exhaust a claim if it puts the prison on

adequate notice of the problem for which the prisoner seeks redress.”).

       The district court properly granted Penner’s motion for summary judgment

because Sanchez failed to raise a genuine dispute of material fact as to whether

Penner was deliberately indifferent to Sanchez’s cellulitis. See Toguchi v. Chung,

391 F.3d 1051, 1057-58 (9th Cir. 2004) (a prison official acts with deliberate

indifference only if he or she knows of and disregards an excessive risk to the

prisoner’s health and safety; negligence and a mere difference in medical opinion

are insufficient).

       The district court did not abuse its discretion by declining to assert

supplemental jurisdiction over Sanchez’s state law claims. See Tritchler v. Cnty. of

Lake, 358 F.3d 1150, 1153 (9th Cir. 2004) (a district court’s decision whether to


                                           2                                     09-17837
retain jurisdiction over supplemental claims when the original federal claims are

dismissed is reviewed for an abuse of discretion).

      The district court did not abuse its discretion by denying Sanchez’s motion

for sanctions. See Winterrowd v. Am. Gen. Annuity Ins. Co., 556 F.3d 815, 819

(9th Cir. 2009) (denial of sanctions under Rule 11 and former Rule 56(g) reviewed

for abuse of discretion); Barber v. Miller, 146 F.3d 707, 710 (9th Cir. 1998) (Rule

11’s 21-day safe harbor period begins to run only upon service of the motion for

sanctions on offending party); see also Fed. R. Civ. P. 56(g) (1937) (amended

2010) (requiring payment of “reasonable expenses” by the offending party where

“an affidavit . . . is submitted in bad faith or solely for delay” and permitting the

court to hold a party or an attorney in contempt for the same).

      Sanchez’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            3                                     09-17837